In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00021-CR



         KEVIN BRYAN FARRAR, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 40514-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION
        Kevin Bryan Farrar pled guilty to possession of a controlled substance. In accord with his

negotiated plea agreement with the State, the trial court sentenced Farrar to ten years’

imprisonment and ordered him to pay a $1,500.00 fine, but suspended the sentence in favor of

placing Farrar on community supervision for eight years. However, after Farrar pled true to the

State’s allegations that he violated the terms and conditions of his community supervision, the trial

court revoked Farrar’s community supervision, sentenced him to six years’ imprisonment, and

ordered him to pay a $932.00 fine.

        On appeal,1 Farrar argues that his sentence violated his Eighth Amendment protections

because it was disproportionate to his crime. We addressed the question of whether we have

jurisdiction to address this issue in our opinion of this date on Farrar’s appeal in cause number 06-

16-0019-CR. For the reasons stated therein, we likewise conclude that we do not have jurisdiction

over Farrar’s sole point of error on appeal in this matter.

        Accordingly, we dismiss the appeal for want of jurisdiction.




                                                Bailey C. Moseley
                                                Justice

Date Submitted:         August 26, 2016
Date Decided:           November 17, 2016

Do Not Publish


1
 In cause numbers 06-16-00019-CR and 06-16-00020-CR, Farrar also appeals the trial court’s revocations of
community supervision and sentences for forgery of a financial instrument and forgery.

                                                   2